UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7631



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS ANTHONY HAYNES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-353-A)


Submitted:   March 30, 1999                 Decided:   April 19, 1999


Before WIDENER, ERVIN, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Anthony Haynes, Appellant Pro Se.    Scott Stewart Dahl,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Anthony Haynes appeals the district court’s order

denying Haynes’ motion for modification of his sentence.   We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.*    See United States v. Haynes, No. CR-95-353-A

(E.D. Va. Oct. 16, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Haynes’ motions for stay, default judgment, and for remand
are denied.


                                 2